Title: General Orders, 15 April 1778
From: Washington, George
To: 



Head-Quarters V. Forge Wednesday April 15th 78.
Eastham—Essex. Eden.


The men who are draughted for the Commander in Chief’s Guard are to be included in the Pay-Abstracts of the Regiments ’till the first of April after which they will draw pay as a distinct Corps, altho’ return’d on command in their respective Regiments.
At a General Court Martial whereof Coll Craige was Presidt April 14th 1778—Lieutt Ritter of Coll Proctor’s Regt tried for ungentlemanlike behavior & for going into the City of Philadelphia since the Enemy have taken Possession of it, acquitted of the Charge of ungentlemanlike behavior but found guilty of going into Philadelphia since the Enemy have taken possession of it, being a breach of Article 5th Section 18th of the Articles of War, but on account of circumstances do only sentence him to be reprimanded in Brigade orders.
The Commander in Chief approves the sentence and orders it to take place.
At the same Court John Foster of Coll Malcom’s Regiment tried for deserting to the Enemy, plead guilty and in consideration of his youth, only sentenced to receive one hundred lashes on his bare back.
The Commander in Chief approves the sentence and orders it to be put in execution tomorrow morning at the head of the Regiment to which he belongs.
